Citation Nr: 1415291	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from August 11, 2008.

The Veteran requested a hearing before the Board in an August 2010 VA Form 9; however, the Veteran subsequently withdrew his request in a written statement received in October 2011. 38 C.F.R. § 20.704 (2013).

The Virtual VA paperless claims processing system includes a copy of the Veteran's December 2013 appellate brief and VA medical records; however, the remainder of the records in that system are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Veteran's representative in a December 2013, the Veteran was last afforded a VA examination in September 2009, which has been over four years.  Since that time the Veteran appears to have reported worsening symptoms.  For example, in his October 2009 notice of disagreement, he indicated that he has homicidal ideation, which he had previously denied at the time of the September 2009 VA examination.  Therefore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service connected PTSD.

Moreover, as noted above, there are additional medical records associated with the Veteran's Virtual VA file that were not previously considered by the RO. A supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO/AMC for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected 
PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, to include any additional evidence that has been associated with the Veteran's virtual files.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
An appeal is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

